Attorney Grievance Commission of Maryland v. William Gordon McLain, IV
[Misc. Docket AG, No. 8, September Term, 2017]

William Gordon McLain, IV has been disbarred by consent, effective immediately by an Order
of the Court, dated October 25, 2017.

William Gordon McLain, IV has been disbarred by consent, effective immediately from the
further practice of law in the State, and his name as an attorney at law has been stricken from the
register of attorneys in this Court (Maryland Rule 19-761).
ATTORNEY GRIEVANCE                                IN THE
COMMISSION OF MARYLAND                            COURT OF APPEALS
                                           •      OF MARYLAND
       Petitioner
                                           •      Misc. Docket AG
v.                                         •      No. 0008
                                           •      September Term, 2017
WILLIAM GORDON MCLAIN, IV


       Respondent

                            ******************
                                          ORDER

       The Court of Appeals of Maryland, having considered the Joint Petition for

Disbarment by Consent filed by Petitioner, the Attorney Grievance Commission of

Maryland, and Respondent, William Gordon McLain, IV, it is this              25th     day of

October, 2017;

       ORDERED, that William Gordon McLain, IV, be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State of Maryland for

violating Maryland Lawyers' Rules of Professional Conduct 8.1(a), 8.4(b) and (c); and it

is further

       ORDERED, that the Clerk of this Court shall strike the name of William Gordon

McLain, IV, from the register of attorneys, and pursuant to Maryland Rule 19-761, shall

certify the fact to the Trustees of the Client Protection Fund and the clerks of all judicial

tribunals in the State.



                                                   /s/ Clayton Greene Jr.
                                                 Senior Judge